Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Statues of claims
          Claims 1-4 remain for examination, wherein claim 1 is an independent claim.

Claim Objections
Claims 3-4 are objected to because of the following informalities:  the limitation of “wherein one, two, or more of” in the instant claims is suggested to be amended as: ““wherein one or more of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishit et al (JP 2015-124420 A, with on-line translation, listed in IDS filed on 9/25/2019, thereafter JP’420).
Regarding claims 1-4, JP’420 teaches a ferritic stainless steel (Abstract, Claims and Examples of JP’420). The comparison of the composition ranges between the alloy composition disclosed by alloy #16 in table 1 of JP’420 and those of the instant claims is listed in the following table. All of 
Element
From instant Claims 1-2 (in mass.%)
From #16 in table 1 of JP’420 (in mass%)
Within 
(in mass%)
C
0.001-0.020
0.010
0.010
Si
0.01-0.30
0.15
0.15
Mn
0.01-0.50
0.14
0.14
P
0.04 or less
0.03
0.03
S
0.01 or less
0.002
0.002
Cr
18.0-24.0
23.0
23.0
Ni
0.01-0.40
0.24
0.24
Mo
0.30-3.0 (cl.1)
0.3-1.5 (cl.2)
1.1
1.1
Al
0.01-0.15
0.12
0.12
Ti
0.01-0.50 (cl.1)
0.25-0.40 (cl.2)
0.26
0.26
Nb
0.01-0.50 (cl.1)
0.03-0.13 (cl.2)
0.06
0.06
V
0.01-0.50 (cl.1)
0.02-0.13 (cl.2)
0.09
0.09
Co
0.01-6.00 (cl.1)
0.02-0.30 (cl.2)
0.11
0.11
B
0.0002-0.0050
0.001
0.001
N
0.001-0.020
0.012
0.012
Fe
Balance with impurities
Balance with impurities
Balance with impurities
Equation (1) (cl.1)
Ti + Nb + V: 0.30-0.60
0.41
0.41
Equation (2) (cl.2)
Co/B: 10-150
110
110
Equation (2) (cl.3)
Nb + V: 0.22 or less
0.15
0.15

From instant Claims 3-4 (in mass.%)


One or more
Zr: 1.0 or less
W: 1.0 or less
REM 0.1 or less
W: 0.3
W: 0.3


Notes: US-PG-pub 2014/0023432 is recorded as reference only.

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIE YANG/Primary Examiner, Art Unit 1734